***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                 PABLO ORTIZ, JR. v. LESLIE
                    TORRES-RODRIGUEZ
                        (AC 44118)
                     Elgo, Suarez and DiPentima, Js.

                                  Syllabus

The plaintiff sought to recover damages from the defendant, the acting
   superintendent of schools for the Hartford public school system, in
   connection with the termination of his at-will employment as a high
   school football coach for alleged misconduct. When the termination
   of the plaintiff’s employment became public, the defendant issued a
   statement in response to inquiries from the news media. The plaintiff
   thereafter brought this action, alleging recklessness, intentional inflic-
   tion of emotional distress and libel. The trial court granted the defen-
   dant’s motion for summary judgment and rendered judgment for the
   defendant. On appeal to this court, the plaintiff claimed that the trial
   court improperly granted the motion as to all three counts of his com-
   plaint. Held that the trial court properly granted the defendant’s motion
   for summary judgment, and, as that court properly resolved the issues,
   this court adopted the trial court’s thorough and well reasoned memoran-
   dum of decision as a proper statement of the relevant facts, issues and
   applicable law on those issues.
             Argued April 8—officially released June 1, 2021

                            Procedural History

  Action to recover damages for, inter alia, the defen-
dant’s alleged reckless conduct, and for other relief,
brought to the Superior Court in the judicial district
of Hartford, where the court, Noble, J., granted the
defendant’s motion for summary judgment and ren-
dered judgment thereon, from which the plaintiff
appealed to this court. Affirmed.
  Pablo Ortiz, Jr., self-represented, the appellant
(plaintiff).
  Channez M. Rogers, with whom, on the brief, was
David S. Monastersky, for the appellee (defendant).
                          Opinion

  PER CURIAM. The self-represented plaintiff, Pablo
Ortiz, Jr., appeals from the summary judgment rendered
by the trial court in favor of the defendant, Leslie Torres-
Rodriguez. On appeal, the plaintiff claims that the court
improperly granted the defendant’s motion for sum-
mary judgment on all three counts of his operative
complaint. We affirm the judgment of the trial court.
  The record, viewed in the light most favorable to the
plaintiff; see Martinelli v. Fusi, 290 Conn. 347, 350,
963 A.2d 640 (2009); reveals the following facts. At all
relevant times, the defendant was the acting superinten-
dent of schools for the Hartford Board of Education.
In 2010, the plaintiff was hired as an at-will employee
to coach the varsity football program at Bulkeley High
School in Hartford.
  In January, 2017, the defendant received a complaint
that the plaintiff had engaged in misconduct toward
former and current players, assistant coaches, and par-
ents. Soon thereafter, the plaintiff’s employment was
terminated. When that termination became public, the
defendant issued a statement in response to news media
inquiries,1 in which she stated: ‘‘The first priority of the
Hartford [p]ublic [s]chools is to ensure student safety.
As [a]cting [s]uperintendent of [s]chools, I will not allow
any unacceptable staff behavior during my tenure. In
the unfortunate event that, despite our best efforts to
the contrary, individuals engage in inappropriate inter-
actions with students, with their families, with staff or
with any of the visitors who come to our schools and
events, such individuals will be dealt with swiftly in
accordance with the policies established by the Hart-
ford Board of Education.’’
   The plaintiff commenced the present action seven
months later. His operative complaint contained three
counts sounding in recklessness, intentional infliction
of emotional distress, and libel. In response, the defen-
dant filed an answer and seven special defenses. On
December 3, 2018, the defendant filed a motion for
summary judgment that was accompanied by three
sworn affidavits.2 The plaintiff filed an opposition to
that motion, and the court heard argument from the
parties on February 3, 2020. On May 14, 2020, the court
issued a memorandum of decision rendering summary
judgment in favor of the defendant on all counts. From
that judgment, the plaintiff now appeals.
   Our plenary review of the pleadings, affidavits, and
other proof submitted, as well as the briefs and argu-
ments of the parties, persuades us that the judgment
should be affirmed. The issues properly were resolved
in the trial court’s thorough and well reasoned memo-
randum of decision. See Ortiz v. Torres-Rodriguez,
Superior Court, judicial district of Hartford, Docket No.
CV-XX-XXXXXXX-S (May 14, 2020) (reprinted at 205 Conn.
App.      ,    A.3d    ). We therefore adopt that memo-
randum of decision as a proper statement of the relevant
facts, issues, and applicable law, as it would serve no
useful purpose for us to repeat the discussion contained
therein. See Citizens Against Overhead Power Line
Construction v. Connecticut Siting Council, 311 Conn.
259, 262, 86 A.3d 463 (2014); Phadnis v. Great Expres-
sion Dental Centers of Connecticut, P.C., 170 Conn.
App. 79, 81, 153 A.3d 687 (2017).
      The judgment is affirmed.
  1
    The record indicates that multiple news organizations contacted the
defendant’s office and requested disclosure of materials regarding the termi-
nation of the plaintiff’s employment pursuant to the Freedom of Information
Act, General Statutes § 1-200 et seq.
  2
    Those affidavits were from Natasha Banks, the executive director of
human resources for the Hartford public schools who made the decision
to terminate the plaintiff’s employment; Milly Ramos, the labor relations
specialist for the Hartford public schools who conducted a preliminary
investigation of the complaint against the plaintiff; and the defendant.